FILED
                              NOT FOR PUBLICATION                            JUL 09 2013

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YUEQI CAO,                                       No. 08-72960

                Petitioner,                      Agency No. A099-462-839

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                        Argued and Submitted October 16, 2012
                         Submission deferred October 19, 2012
                             Resubmitted June 24, 2013
                              San Francisco, California

Before: D.W. NELSON, TALLMAN**, and MURGUIA, Circuit Judges.

       Yueqi Cao petitions for review of a Board of Immigrations Appeals (“BIA”)

decision dismissing her appeal of the Immigration Judge’s (“IJ”) denial of her


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             Judge Richard C. Tallman was drawn to replace Judge B. Fletcher and
has read the briefs, reviewed the record, and listened to a recording of oral
arguments.
applications for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”) based upon an adverse credibility

determination. We have jurisdiction pursuant to 8 U.S.C. § 1252(a) and deny the

petition for review.

      The BIA found no clear error in the IJ’s adverse credibility determination.

We agree. The adverse credibility determination was supported by substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992); Monjaraz-Munoz v.

INS, 327 F.3d 892, 895 (9th Cir. 2003), which included Cao’s unreliable testimony

about her residency, employment, and surgery; questionable documentary

evidence; failure to corroborate documentary evidence with testimony from her

husband and family relative, both of whom were living in the United States, and to

explain their inability to testify, see Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.

2000); and lack of specificity in her declaration, cf. Aguilera-Cota v. INS, 914 F.2d

1375, 1382 (9th Cir. 1990) (explaining that an applicant’s “failure to file an

application form that was as complete as might be desired cannot, without more,

properly serve as the basis for a finding of a lack of credibility” (emphasis added)).

Accordingly, the BIA’s conclusion that the IJ properly relied upon these factors

when rendering an adverse credibility determination under the REAL ID Act, see 8

U.S.C. § 1158(b)(1)(B)(iii) (requiring that credibility determinations be based upon


                                           2
a “totality of the circumstances, and all relevant factors”), and dismissal of Cao’s

petition were not erroneous.

      Furthermore, Cao has waived her due process claim and any challenge to the

BIA’s denial of CAT protection by failing to argue these issues in her opening

brief. Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996). Our

unwillingness to review these issues does not result in manifest injustice. United

States v. Loya, 807 F.2d 1483, 1487 (9th Cir. 1987).

      PETITION FOR REVIEW DENIED.




                                           3